                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

CANDICE J. NOVAK,

                          Plaintiff,                                            8:19CV324

            vs.
                                                                                   ORDER
TAKATA CORPORATION, TK HOLDINGS,
Inc.; HONDA MOTOR COMPANY, LTD.,
AMERICAN HONDA MOTOR CO., Inc.;
HONDA R&D CO., LTD., HONDA OF
AMERICA MFG., INC., and
CORPORATION DOE 1-10,

                          Defendants.


        This matter is before the Court on the Plaintiff’s Reply Regarding Order to Show

Cause, ECF No. 5. Plaintiff discovered that Defendant Takata Corporation is the subject

of bankruptcy proceedings in Japan, as well as Chapter 15 bankruptcy proceedings in the

U.S. Bankruptcy Court for the District of Delaware.1 Plaintiff has attached a copy of the

Delaware Bankruptcy Court’s Order Granting Final Relief for Recognition of Foreign Main

Proceedings (“Order of Recognition”). ECF No. 5, Page ID 14.

        Under NEGenR 1.5(a)2 and 28 U.S.C. § 157, this matter will be stayed as to

Defendant Takata Corporation. The parties shall notify the Court if other Defendants are

subject to pending bankruptcy proceedings.


        1
           Plaintiff indicates that the “Takata entities” are subject to bankruptcy proceedings. However,
Takata Corporation is the only defendant in this case also identified as a debtor in bankruptcy. See ECF
No. 5, Page ID 14 n.1. If appropriate, the parties may indicate to the Court whether other Defendants in
this case are subject to pending bankruptcy proceedings and the Court will stay this action as to those
parties or refer this matter to the bankruptcy court.
        2
            NEGenR 1.5(a)(1) states:

        Upon the filing of a suggestion in bankruptcy, or other notification that a party to a civil case
        is a debtor in a bankruptcy case, the court issues an order staying further proceedings in
Accordingly,

IT IS ORDERED:

1.      This case is stayed as to Defendant Takata Corporation;

2.      This case may proceed against the remaining Defendants.


Dated this 2nd day of December 2019.

                                                      BY THE COURT:

                                                      s/Laurie Smith Camp
                                                      Senior United States District Judge




the case as to the party in bankruptcy. The case may proceed as to any parties not in
bankruptcy. If any party files a motion requesting referral of the case to the bankruptcy
court, the case is referred to the bankruptcy court for further action. Upon receiving the
referral, the bankruptcy judge requests status reports from the parties. After reviewing the
status reports, the bankruptcy judge determines whether the case should proceed in
bankruptcy court or be returned to district court. If the case is to be returned to district court,
the bankruptcy judge files a report and recommendation concerning withdrawal of the
reference. The report includes a recommendation regarding the necessity of the debtor’s
participation in the case, and, if appropriate, the bankruptcy judge enters an order in the
bankruptcy case granting relief from the automatic stay to allow the case to proceed with
the debtor as a party.
